Citation Nr: 1307207	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for an adjustment disorder with depressed mood, now rated 70 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine.  

3.  Entitlement to an increased rating in excess of 30 percent for bilateral pes planus with hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1978 to September 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, a travel board hearing was held before the undersigned in North Little Rock, Arkansas.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In August 2012, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran indicating that he wished to withdraw his appeal seeking an increased rating for an adjustment disorder; there are no questions of fact or law remaining before the Board in this matter.  

2.  Since the award of service connection, the Veteran's back disorder is shown to have been productive of complaints of back pain with no showing of at least forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine of less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  There are no incapacitating episodes of intervertebral disc disease.  

3.  Throughout the appeal, the Veteran's pes planus has been primarily manifested by evidence of pronation, calluses of the left foot, and some complaints of swelling; symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation have not been demonstrated


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of an increased rating for an adjustment disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012). 

2.  The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5237 (2012).  

3.  The criteria for an increased rating in excess of 30 percent for pes planus have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5276 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for an initial rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. At 490  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2008, January 2009, and April 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A January 2011 statement of the case (SOC) provided notice on the "downstream" element of initial rating for the Veteran's lumbosacral arthritis; while an April 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in March 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Withdrawal of Issue of Rating for 
Adjustment Disorder with Depressed Mood

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board hearing before the undersigned in August 2012, the Veteran and his representative indicated that, following an April 2012 rating decision,  the Veteran wished to withdraw his appeal as to an increased rating for an adjustment disorder with depressed mood that were before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Under these circumstances, the appeal as to this matter is dismissed.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim from September 9, 2008, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Regarding the claim for increase for pes planus, the United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating Degenerative Arthritis of the Lumbosacral Spine

Service connection for degenerative arthritis of the lumbosacral spine was granted effective September 19, 2008.  A 10 percent evaluation has been in effect since that date under the provisions of Code 5237.  The Veteran appealed this initial rating.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also with any form of arthritis, painful motion is a factor to be considered. 38 C.F.R. § 4.59.  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavourable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, unfavourable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavourable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavourable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavourable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavourable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavourable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents unfavourable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavourable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

An examination was conducted by VA in April 2009.  At that time, the Veteran complained of having daily low back pain that he rated as 7/10.  This was in the right lower lumbar area, with complaints of occasional spasm.  He had no radicular symptoms and no bowel or bladder incontinence, foot drop, or saddle anesthesia.  He took ibuprofen for his back pain and wore a brace daily.  He described flare-ups nightly that were rated at 10/10.  No particular event caused this.  They lasted two hours and were treated with massage.  On examination, there was minimal tenderness in the lower paraspinal muscles of the right lower lumbar area.  Forward flexion was to 90 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees bilaterally and rotation was to 30 degrees bilaterally.  There was discomfort in the right lower paraspinal muscles throughout these ranges of motion.  Deep tendon reflexes were 2/2 at the knee and ankle.  There was no clonus or Babinski sign.  Proprioception was normal in the great toes bilaterally.  Strength examination was normal in the lower extremities.  He could heel and toe raise without difficulty.  X-ray studies performed in 2007 reportedly showed mild scoliosis and mild degenerative changes in the lower lumbar area.  The impression was degenerative arthritis of the lumbosacral area.  The examiner commented that there was no additional weakness, fatigability, discoordination, additional restricted range of motion or functional impairment against resistance after three repetitions during the spinal examination.  

An examination was conducted by VA in November 2010.  At that time, the Veteran complained of pain in the back that radiated down the right leg in distribution of the L4-5 nerve root.  He reported that he received the mediation Darvocet for pain relief and had made at least one trip to the emergency room for back pain.  He had missed three days of work because of his back.  He had not, however, been offered back surgery or epidural steroids for relief of back pain and did not use a back brace.  An MRI of the lumbar spine in February 2010 confirmed multilevel degenerative disc disease with moderate foraminal disease at L4-5 and a spur compression mildly the right L5 nerve root.  In addition to Darvocet, the Veteran also used gabapentin and Motrin.  Examination disclosed no detectable muscle spasm and no sensory loss in the legs in the L5 distribution.  Straight leg raising did elicit pain on the right at 30 degrees.  There was no weakness of dorsiflexion, muscle atrophy, or foot drop.  Ankle and knee jerks were 2+ and symmetrical.  Forward flexion was to 95 degrees, limited by pain on three repeats, but with no weakness, fatigability, or loss of coordination.  Retroflexion was to 35 degrees, with pain only on three repeats.  Flexion to the right was to 25 degrees with pain and flexion to the left was to 35 degrees without pain.  Rotation was a full 35 degrees bilaterally, with no pain, weakness, fatigability or loss of coordination.  Total range of motion was 190 degrees, which was not a significant difference from 180 degrees total range of motion that was found in April 2010.  The diagnosis was degenerative arthritis of the lumbosacral spine.  It was the examiners opinion that the Veteran's radicular symptoms were in the L5 nerve root distribution so that, although there were no sensory or reflex symptoms, this was related to the lumbosacral spine arthritis.  

An examination was conducted by VA in March 2012.  At that time, it was reported that the Veteran had had one injection and took the medications flexeril, gabapentin and lortabs for his back.  He had daily pain, but did not use a brace.  The Veteran did describe flare-ups as decreasing flexions and extensions of the back.  Range of motion was forward flexion to 70 degrees, with evidence of painful motion at 0 degrees; extension to 20 degrees, with painful motion at 0 degrees; bilateral lateral flexion to 20 degrees, with pain beginning at 0 degrees; and bilateral rotation to 20 degrees, with pain beginning at 0 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  Following this testing there were no further limitations in the ranges of motion of the lumbosacral spine.  The examiner did not find additional limitation or functional loss after repetitive use testing.  The Veteran did have tenderness to palpation of the thoracolumbar spine in the lower lumbar paraspinal muscles, but no guarding or muscle spasm.  Strength testing of the hips, knees, ankles, and great toes was 5/5 and there was no muscle atrophy.  Reflexes were 2+ and equal at the knees and ankles.  Sensory examination was normal.  Straight leg raising test was negative bilaterally.  There were no signs or symptoms of radiculopathy and no other signs of neurologic abnormalities.  While the examiner stated that the Veteran did have signs of intervertebral disc syndrome, there were no incapacitating episodes described.  The examiner stated that the Veteran's thoracolumbar spine condition impacted his ability to work in that the Veteran was not able to lift over 50 pounds and could not perform repetitive stooping or bending.  The Veteran was able to perform sedentary or light-lifting work.   

Evaluating the level of disability of the Veteran's spine arthritis under the General Rating Formula for Diseases and Injuries of the Spine since the effective date of service connection, the Board notes that there is no evidence of record reflecting that the Veteran's lumbar spine disability has been manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent has not been warranted since the effective date of service connection, September 19, 2008, under the General Rating Formula for Diseases and Injuries of the Spine.

The examination reports upon which the Veteran's low back rating has been based have shown that he had greatest restriction of range of motion on the last examination in March 2012 when forward flexion was to 70 degrees, extension was to 20 degrees, bilateral lateral flexion was to 20 degrees and bilateral rotation was to 20 degrees.  While the Veteran did have complaints of pain at zero degrees in all ranges, there was no additional loss of motion due to pain or with repetitive motion.  There is no indication on any of the examination reports or in any medical evidence of record that the Veteran's service-connected lumbar spine disability manifested with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  While there were some indications of radiculopathy on straight leg raise testing, there was no indication of incapacitating episodes as a result of intervertebral disc syndrome.  As such, since the effective date of service connection, there is nothing in the record which would support a rating beyond 10 percent for the service-connected low back disorder under Code 5237.  

With respect to the Veteran's claim, the Board has also considered his lay statements that his disability is worse.  His statements focus primarily on his level of pain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In this case, the Veteran is competent to report symptoms related to pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criterion.  The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  The Veteran has denied such impairment throughout the medical examinations in the record.  

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the appeal period, the Board notes that the record does not show that the joint function is additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use at any time.  On VA examinations there has been no weakness found.  The examiners specifically found that the Veteran was without weakened movement, excess fatigability, or incoordination.  Therefore, as there is no objective evidence reflecting that the Veteran experiences additional, measureable functional loss or limitation of motion due to his subjective complaints so as to meet the range of motion criteria for a higher evaluation, the Board concludes that the greater weight of evidence is against assigning a compensable evaluation throughout the appeal as contemplated by the holding in Deluca.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for degenerative arthritis of the lumbosacral spine, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


Rating Bilateral Pes Planus with Hallux Valgus

Service connection for bilateral pes planus with hallux valgus was granted in an April 1987 rating decision, with a 10 percent evaluation assigned under the provisions of Code 5276.  The current 30 percent rating has been in effect essentially since December 2003.  The Veteran's current claim for increase was received by VA in April 2008.  

On May 2008 VA examination, it was noted that the Veteran had started having foot trouble during service with long standing.  He had no specific injury.  He had had problems with bunions, flat feet, and complaints of forefoot discomfort.  He had left bunion surgery two years earlier, which was now asymptomatic.  His forefoot pain had continued bilaterally and he used inserts and shots that had not given him relief.  On examination, the Veteran was able to walk with a normal gait.  He could not toe walk, but could heel walk without difficulty.  He was noted to be three degrees off the weightbearing line.  There was a healed bunion scar that was not tender, but with some hypothesia around it that was a little sensitivity.  There was a tender bunion on the right side.  Examination of the plantar surface revealed no calluses, but there were three small verrucae on the left side that were tender, the main one being under the third metatarsal head area.  There was no heel pain.  The Veteran had a planovalgus flat foot posture without arches and had hammertoes of of several toes of each foot.  These were nontender, but were fixed in the hammertoe position with very minimal motion on the left.  X-ray studies showed residuals of the bunion deformity and surgery, degenerative changes in the area of the first metatarsal phalangeals (MTP), minimal MTP degenerative changes and a flat foot deformity with minimal midfoot and a little ankle degenerative changes on the left.  The diagnosis was planovalgus flat feet with symptomatic right bunion, metatarsalgia, verrucae on the left foot, and hammertoes bilaterally; status post left bunion correction.  The examiner commented that the Veteran had used corrective devices and shoes but that they had not helped.  He did not have painful motion, edema, weakness, or instability but did have tenderness.  The examiner placed mild to moderate limitations on prolonged standing and walking and had abnormal weight bearing.  The Achilles tendon was inserted in valgus and pain on manipulation of the metatarsal areas and to palpation of his symptomatic right bunion and verrucae on the left foot.  

In a January 2010 statement, the Vetenra's private podiatrist indicated that the Veteran had complaints of continued significant pain and swelling of the feet.  There was painful posterior tibial tendonitis, sinus tasi syndrome and bilateral painful 2nd MTP bursitis.  The Veteran had been treated with trigger point injections, bracing of the rear foot, anti-inflammatory medication and modifications and precautions with activities.  The Veteran continued to previously prescribed limitations including work activities and limited walking, standing, lifting, kneeling and squatting.  

On February 2010 VA examination, the Veteran complained of tenderness under the ball of the left foot and along the lateral side of the right foot about the first MTP joints of the right foot.  He said that the pain was basically being sore and achy all the time.  He currently wore inlays that "help some."  Examination showed a left bunion scar that was flat, well-healed, and nontender.  There was a small callus beneath the left third MT head.  With and without weightbearing, an arch line could be noted.  When he stood, fingers could be slipped into the arch space.  The Achilles tendons were straight.  There was no medial bulge noted.  The MTP joints all had 20 degrees or more of range of motion.  There was a slight decreased in range of motion at the site of the bunion surgery, but this was greater than 10 degrees.  Gait and stance were normal.  There was a small bunion remaining on the right foot.  On the left, he had had a bunionectomy.  X-ray studies of the right foot showed a bunion with hallux valgus, slight pronation change of the talonavicular, no heel spur, and mild contracture of the lesser toes.  X-ray studies of the left foot showed Kirchner wires at the first MT head, residuals of a bunionectomy, with the surgery being well-executed; mild pronation of the talonavicular; and no advanced osteoarthritic or traumatic arthritis changes and no spurs.  The assessment was of slight pronation and otherwise normal feet.  The examiner noted that the mild pronation would give the Veteran some tenderness at the end of the day, simply because the Veteran was carrying mail all day in his employment as a mail carrier.  There was no evidence of painful motion, edema, weakness, instability, or tenderness.  There was no functional limitation to standing or walking, evidence of abnormal weight-bearing or pain on manipulation.  

On March 2012 VA examination, the diagnosis was pes planus with hallux valgus.  The Veteran complained of increased pain in the feet.  He took the mediation Lortab for extreme pain.  He stated that his walking was limited to two to three blocks.  He had pain on use of the feet that was accentuated with use and manipulation.  There were no indications of swelling on use.  There were characteristic calluses on the left foot.  The Veteran's symptoms were not improved by orthotics, but there was no extreme tenderness of the plantar surface of either foot.  There was no decreased longitudinal arch height on weight-bearing, evidence of marked deformity, or marked pronation.  Weight-bearing did fall over or medial to the great toe.  There was no inward bowing or marked inward displacement of the Achilles tendon.  There were surgical scars, but there were not painful or unstable.  
The examiner stated that there was no functional impairment as a result of the pes planus, but that the flatfoot condition did impact his ability to work in that he needed to decrease his walking, but could sit while working.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Throughout the appeal, the Veteran's pes planus was primarily manifested by pain on use of the feet that was not completely relieved by arch supports.  The VA examinations also showed some pain on manipulation and at least one characteristic callosity on the left foot.  While these symptoms were found to meet the criteria for the 30 percent rating that has been in effect for some time, the criteria for a rating in excess of 30 percent have not been demonstrated.  In this regard it is noted that there was no indication of by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation and the Veteran's symptoms were specifically noted to cause no functional impairment.  Under these circumstances, the criteria for a rating in excess of 30 percent have not been met and an increased rating is not warranted at this time.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for pes planus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Regarding the Veteran's pes planus, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's pes planus symptoms directly correspond to the schedular criteria for the 30 percent evaluation that has been assigned and there is no indication of additional functional impairment as a result of the Veteran's pes planus.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The impairment caused by the pes planus that was noted on the examination reports is specifically contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's pes planus, and no referral for an extraschedular rating is required.  Id.  

Finally, by rating decision dated in April 2012, the Veteran was found to be entitled to a total disability rating based on individual unemployability (TDIU) so this matter is not before the Board at this time  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

The appeal seeking an increased rating for an adjustment disorder with depressed mood is dismissed.  

An initial rating in excess of 10 percent for degenerative arthritis of the lumbosacral spine is denied.  

An increased rating in excess of 30 percent for bilateral pes planus with hallux valgus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


